El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La única diferencia que existe entre este caso y el de La Plata Tobacco Co., v. Registrador de Caguas, resuelto en esta fecba, es que el secretario de la corporación compareció ante un notario que no fné el que otorgó la escritura original pero un certificado tal otorgado ante cualquier nota-rio, e identificado por el notario, es suficientemente un do-*973cumento público a los fines de subsanar el defecto apuntado por el registrador.
Debe revocarse la nota recurrida.

Revocada la nota y ordenada la inscripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.